Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 1 of 8. PageID #: 429922




                      EXHIBIT C
Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 2 of 8. PageID #: 429923



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re: NATIONAL PRESCRIPTION                 )             CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )             Judge Dan Aaron Polster
THIS DOCUMENT RELATES TO:                    )
 Case Track One B                            )

              PLAINTIFFS (FIRST) COMBINED DISCOVERY REQUESTS
                                TO DISPENSERS

       COMES now the Case Track One Plaintiffs, by counsel, and submit the following

discovery requests pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure to the

Defendants engaged in the dispensing of prescription opioids.

       Plaintiffs assert that the geographic limitation for CT1B shall include Ohio, Kentucky,

West Virginia, Michigan and Florida and that discovery period shall be from 1996 through the

present. However, as to electronically maintained dispensing transactional data the scope of

production shall be nationwide. Plaintiffs and Defendants disagree about the geographic and

temporal limitations of discovery. Until further order of the Court, Discovery Ruling 3 (Doc #:

762) (Filed: 07/17/18) remains in effect.

       Non-duplication of production: To the extent a discovery request herein calls for

responsive documents produced in discovery from Case Track One, please specifically reference

the Bates stamp range of responsive documents.

   COMBINED DISCOVERY REQUESTS RELATED TO DISPENSING PRACTICES

       1.      Please identify each pharmacy you own and/or operated at any time in CT1

including its former and current name, address,

registration number, historical ownership, opening date and for any pharmacy that you purchased,

merged with and/or acquired produce the purchase agreement and any other documentation related
    Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 3 of 8. PageID #: 429924




practices.

          2.      Please produce all dispensing data, including 340B data, related to the dispensing
                                         1
                                             dispensed from all pharmacies from January 1, 1996, to the

present. For each prescription, identify the drug name, prescription number, NDC number, date

filled,                                                                     prescriber s name, prescriber s DEA

number,                                                                         ,2

quantity prescribed, number of refills authorized (if any), diagnostic code, method of payment,

patient paid amount, and whether the prescription was covered by third party payers.

          3.      Please produce transactional data, including 340B data, for each pharmacy in

CT1B, as well as all similarly situated pharmacies nationwide with sufficient detail to determine

by year: (a) the actual number of controlled substances dispensed and the actual number of non-

controlled substances dispensed; (b) the ratio of controlled substances dispensed to non-controlled



cash to those paid by a third party payer.

          4.      Please produce all policies and procedures and training materials regarding the

proper dispensing of controlled substances.3 If such policies and procedures and training


1
                                    muscle relaxant, stimulant or benzodiazepines with an opioid. CVS-MDLT1-
000000409 and its attachment at CVS-MDLT1-000000412.
2
                                        -
Medical and Pharmacy Claims Data in Track One Cases, Doc #1421, dated March 7, 2019. Consistent with the

3
  A prescription for a controlled substance to be effective must be issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of his professional practice. The responsibility for the proper
prescribing and dispensing of controlled substances is upon the prescribing practitioner, but a corresponding
responsibility rests with the pharmacist who fills the prescription. An order purporting to be a prescription issued not
in the usual course of professional treatment or in legitimate and authorized research is not a prescription within the
meaning and intent of section 309 of the Act (21 U.S.C. 829) and the person knowingly filling such a purported
prescription, as well as the person issuing it, shall be subject to the penalties provided for violations of the provisions
of law relating to controlled substances. 21 C.F.R. § 1306.04(a).
    Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 4 of 8. PageID #: 429925



materials have been changed, altered or amended please provide all such versions and any related

communications regarding such changes.

          5.   Please produce all documents related to Your systems and programs to monitor and

identify potentially suspicious prescriptions and/or dispensing patterns, including all assessments,

audits, or other reviews of prescribing and/or dispensing patterns nationally or in CT1.

          6.   Please produce all audits, reviews or other assessments of Your compliance with

state and federal laws and regulations and professional standards regarding the dispensing of

controlled substances, whether conducted internally or conducted or provided by an external

vendor.

          7.   Please produce all policies, procedures and documents reflecting Your general

practice regarding opioid prescriptions which are doubtful, questionable, of suspicious origin,

potentially related to diversion, and/or not issued for a legitimate medical purpose.4

          8.   Identify each prescription and/or any prescriber of opioids that you refused to fill

in CT1 and/or each prescription you determined was doubtful, questionable, of suspicious origin,

potentially related to diversion, and/or not issued for a legitimate medical purpose in CT1. Please

produce all documents, communications and reports related thereto including all communications

with the DEA and the Ohio Board of Pharmacy and any other government agency. Such

documents shall also include any review, investigations or internal or external audits of such

prescriptions, prescribers or dispensing practices related thereto.

          9.   Please produce all documents in your possession, custody and/or control related to

any




4
    See                                             e of the Controlled Substances Act.
Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 5 of 8. PageID #: 429926



                                   , but do not limit your response to, all documents related to the

following physicians:

                   Adolph Harper Jr. (OH MD license #35.044503) formerly practicing
                   medicine at 2569 Romig Rd, Akron, Summit County, OH.
                   Brian Heim (OH MD license #35.071122) formerly practicing medicine at
                   3562 Ridge Park Drive Suite A, Akron, Summit County, OH.
                   Syed Jawed Akhtar-Zaidi (OH MD license #35.068528) formerly practicing
                   medicine at 34055 Solon Rd. 210, Solon, Cuyahoga County, OH.
                   Maged Fouad (OH MD license #35.092644) formerly practicing medicine at
                   1934 Niles Cortland Rd. NE, STE B, Warren, Trumbull County, OH.
                   Jerome Yokiel (OH MD license #35.059140) formerly practicing medicine at
                   3755 Orange Pl Ste 103, Beachwood, Cuyahoga County, OH.
                   Lorenzo Lalli (OH MD license #35.055703) formerly practicing medicine at
                   18099 Lorain Ave Ste 312, Cleveland, Cuyahoga County, OH.
                   Frank Lazzerini (OH MD license #35.092741) formerly practicing medicine
                   at 7452 Fulton Dr. NW, Massillon, Stark County, OH.
                   Ronald Celeste (OH MD license #35.066648) formerly practicing medicine
                   at 29099 Health Campus Dr. 370, Westlake, Cuyahoga County, OH.
                   Christopher Stegawski (OH MD license #35.044751) formerly practicing
                   medicine at 4322 Airway Rd. Dayton, Montgomery County, OH.
                   Guang Yang (OH MD license #35.088219) formerly practicing medicine at
                   2215 E Waterloo Rd. Ste 313, Akron, Summit County, OH.
                   James Bressi (OH MD license #34.004592) formerly practicing medicine at
                   4302 Allen Rd. Suite 300, Stow, Summit County, OH.

       10.     Please produce all documents related to any potential dispensing and/or prescribing

and/or pharmacist misconduct you investigated or discovered in CT1 and the investigation and

corrective action you undertook.

       11.     Produce documents or communications sufficient to show the following on a

monthly and yearly basis in CT1: (a) costs incurred and projections for each Opioid Product You

have dispensed; (b) cash flow for each Opioid Product You have dispensed; (c) profit for each

Opioid Product You have dispensed; and (d) all rebates, discounts, guaranteed payments, or other

benefits from manufacturers, distributors, or other entities, from the purchase and sales of opioids.
Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 6 of 8. PageID #: 429927



       12.     Please identify each administrative action taken by the DEA and/or the Ohio Board

of Pharmacy against You related to the dispensing of prescription opioids and produce all

documents                                                            tigations.

       13.     Please identify each investigation by the DEA and any and all other law

enforcement agencies related to the dispensing of prescription opioids in CT1 and produce all

documents related thereto.

       14.     Please produce all DEA Form 224 (New Pharmacy Registration), all DEA Form

                                            ,

                                 and your DEA registration certificate for all pharmacies in CT1

and all documents related thereto.

       15.     Please identify the names, last known addresses and phone numbers of all current

and former store managers, regional managers, pharmacy employees and regional pharmacy

managers for each CT1 pharmacy. Please organize and list these names by each pharmacy, year

and each position or positions they held.

       16.     Please produce all documents and communications for CT1 pharmacies related to

pharmacy staffing, performance metrics, prescription quotas, accuracy rates, customer satisfaction,

pharmacy profitability and all compensation and bonus information related to these criteria.




Dated: October 29, 2019                         Respectfully submitted,

                                                /s/Paul J. Hanly, Jr.
                                                Paul J. Hanly, Jr.
                                                SIMMONS HANLY CONROY
                                                112 Madison Avenue, 7th Floor
                                                New York, NY 10016
                                                (212) 784-6400
Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 7 of 8. PageID #: 429928



                                   (212) 213-5949 (fax)
                                   phanly@simmonsfirm.com


                                   /s/Joseph F. Rice
                                   Joseph F. Rice
                                   MOTLEY RICE LLC
                                   28 Bridgeside Blvd.
                                   Mt. Pleasant, SC 29464
                                   (843) 216-9000
                                   (843) 216-9290 (Fax)
                                   jrice@motleyrice.com

                                   Paul T. Farrell, Jr., Esq.
                                   GREENE KETCHUM, LLP
                                   419 Eleventh Street
                                   Huntington, WV 25701
                                   (304) 525-9115
                                   (800) 479-0053
                                   (304) 529-3284 (Fax)
                                   paul@greeneketchum.com

                                                -Lead Counsel


                                   /s/Peter H. Weinberger
                                   Peter H. Weinberger (0022076)
                                   SPANGENBERG SHIBLEY & LIBER
                                   1001 Lakeside Avenue East, Suite 1700
                                   Cleveland, OH 44114
                                   (216) 696-3232
                                   (216) 696-3924 (Fax)
                                   pweinberger@spanglaw.com




                                   Hunter J. Shkolnik
                                   NAPOLI SHKOLNIK
                                   360 Lexington Ave., 11th Floor
                                   New York, NY 10017
                                   (212) 397-1000
                                   (646) 843-7603 (Fax)
                                   hunter@napolilaw.com

                                   Counsel for Plaintiff Cuyahoga County, Ohio
Case: 1:17-md-02804-DAP Doc #: 2925-3 Filed: 11/12/19 8 of 8. PageID #: 429929



                                   Linda Singer
                                   MOTLEY RICE LLC
                                   401 9th St. NW, Suite 1001
                                   Washington, DC 20004
                                   (202) 386-9626 x5626
                                   (202) 386-9622 (Fax)
                                   lsinger@motleyrice.com

                                   Michael Elsner
                                   MOTLEY RICE LLC
                                   28 Bridgeside Blvd.
                                   Mt. Pleasant, SC 29464
                                   (843) 216-9000
                                   (843) 216-9290 (Fax)
                                   melsner@motleyrice.com

                                   Counsel for Plaintiff Summit County, Ohio
